ANSTEAD, Judge,
specially concurring:
Although the appellant contends that the trial court’s summary judgment of foreclosure was premature and unduly harsh in light of appellant’s tender of arrearages made during the pendency of the foreclosure proceedings, I must agree with the majority that the tender came too late. Amerifirst Federal Savings and Loan Association of Miami v. Century 21 Commodore Plaza, 416 So.2d 45 (Fla. 3d DCA 1982); Federal Home Loan Mortgage Corporation v. Taylor, 318 So.2d 203 (Fla. 1st DCA 1975); New England Mutual Life Insurance Company v. Luxury Home Builders, Inc., 311 So.2d 160 (Fla. 3d DCA 1975).